               Case 2:20-cv-01519-RSL Document 4 Filed 01/04/21 Page 1 of 1




 1
 2
 3
 4
 5
 6
                                UNITED STATES DISTRICT COURT
 7                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 8
 9
       EILEEN TEFFT and RANDOLPH W.                             Case No. C20-1519RSL
10     TEFFT,
11                                                              ORDER OF DISMISSAL
                            Plaintiffs,
12                     v.
13     MORTGAGE ELECTRONIC
14     REGISTRATION SYSTEMS, INC., solely as
       nominee for COUNTRYWIDE HOME
15     MORTGAGE,
16
                            Defendant.
17
            This matter comes before the Court on plaintiffs’ “Motion to Dismiss” under Fed. R. Civ.
18
     P. 41(a)(1). Dkt. # 3. Plaintiffs propose to dismiss the above-captioned matter with prejudice.
19
     Having confirmed that defendant has neither answered nor filed a motion for summary
20
     judgment, the above-captioned matter is hereby DISMISSED with prejudice and without costs
21
     to any party.
22
23          DATED this 4th day of January, 2021.
24
25
26
                                                      A
                                                      Robert S. Lasnik
27                                                    United States District Judge

28

     ORDER OF DISMISSAL - 1
